Order
Defendant, who has been convicted of illegal reentry following deportation, see 8 U.S.C. § 1326(a), contends that the 100-month sentence he received violates principles articulated in Apprendi v.. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the indictment did not charge, and the jury did not find beyond a reasonable doubt, the prior felony conviction that raised the maximum sentence to which he was exposed. This argument collides with the holding of Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Nunes contends that Apprendi requires a reevaluation of Almendarez-Torres. Perhaps that is so, but a court of appeals is not the forum authorized to conduct that reexamination. The Supreme Court insists that its decisions be followed unless overruled. Apprendi did not overrule Almendarez-Torres, so we are obliged to apply it.
Affirmed